WOLF, C.J.
Nora Christine Swails appeals the denial of her motion made pursuant to Florida Rule of Criminal Procedure 3.850 in which she raises numerous claims of ineffective assistance of counsel relating to her plea of nolo contendere to first degree murder. Although we affirm the denial of seven of those claims, we find that the third claim raises a facially sufficient allegation of ineffective assistance of counsel for failure to investigate defenses relating to appellant’s mental state. Neither the reasons stated by the trial court nor the portions of the record attached conclusively refute this claim. Therefore, without expressing any opinion as to the merits of the claim, we reverse and remand for further proceedings consistent with this opinion. See Urquhart v. State, 676 So.2d 64 (Fla. 1st DCA 1996) (remanding for further proceedings where appellant alleged his counsel failed to investigate appellant’s psychiatric condition and his history of mental disorders and plea transcript did not refute this allegation of ineffective counsel); Young v. State, 661 So.2d 406 (Fla. 1st *942DCA 1995) (remanding for an evidentiary hearing where plea transcript did not refute appellant’s allegation that he had told defense counsel he was on drugs during the commission of the crime, and his counsel failed to investigate intoxication defense).
BROWNING and HAWKES, JJ., concur.